Citation Nr: 0532711	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1997 
for the award of service connection for a low back 
disability.

2.  Entitlement to an effective date prior to June 20, 1997 
for the award of a total disability compensation rating based 
on individual unemployability (TDIU rating).

3.  Whether an effective date can be assigned prior to June 
20, 1997 for the establishment of basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February and March 
2001, by the RO in Montgomery, Alabama, that granted service 
connection and a 60 percent rating for a low back disability, 
effective June 20, 1997.  The veteran appealed for an earlier 
effective date.

This case also comes to the Board on appeal from an April 
2001 rating decision which granted a TDIU rating, effective 
June 20, 1997, and established basic eligibility for DEA 
benefits.  The veteran appealed for earlier effective dates.  
A personal hearing was held before the undersigned Veterans 
Law Judge at the RO (i.e., a Travel Board hearing) in 
December 2002.  

There is another issue which is not currently in appellate 
status.  The veteran appealed from a September 2002 RO 
decision that denied special monthly compensation (SMC) based 
on a need for regular aid and attendance or on account of 
being housebound.  See 38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2005).  In a September 2004 rating decision, the RO 
granted SMC based on loss of use of both feet, under 
38 U.S.C.A. § 1114(l).  Therefore, the veteran is currently 
receiving SMC at the "l" rate, based on loss of use of the 
feet.  The veteran's claim for SMC based on a need for 
regular aid and attendance or on account of being housebound 
essentially derives from the same disability:  his now 
service-connected loss of use of the lower extremities due to 
his service-connected back disability.  Thus the Board finds 
that his claim for SMC based on a need for regular aid and 
attendance or on account of being housebound, is moot in this 
instance and will not be addressed by the Board.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
low back disability was denied in a February 1971 RO 
decision.  The veteran was notified of this decision, he did 
not appeal, and the decision became final.

2.  Subsequently, on June 20, 1997, the veteran applied to 
reopen his claim for service connection for a low back 
disability.

3.  In a September 1997 rating decision, the RO apparently 
determined that new and material evidence had been received 
to reopen the claim, but then denied the claim for service 
connection for a low back disability.  Thereafter, in a 
February 2001 rating decision, the RO granted service 
connection for a low back disability, rated 40 percent 
disabling, effective June 20, 1997.  In a March 2001 rating 
decision, the RO assigned a 60 percent rating for this 
disability, effective June 20, 1997.

4.  The veteran had no established service-connected 
disabilities prior to June 20, 1997.

5.  On March 30, 2001, the veteran filed a formal claim for a 
TDIU rating, and in an April 2001 rating decision, the RO 
granted such benefit as of June 20, 1997.  The veteran has 
been rated permanently and totally disabled since June 20, 
1997.

6.  Service-connected disabilities did not prevent 
substantially gainful employment prior to June 20, 1997.

7.  In its April 2001 rating decision, the RO established 
basic eligibility for DEA, based on its determination that 
the veteran was permanently and totally disabled.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
1997, for service connection for a low back disability, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date prior to June 20, 1997 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

3.  The requirements for basic eligibility for DEA benefits 
under 38 U.S.C.A. Chapter 35 are not met prior to June 20, 
1997.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 21.3020, 31.3021 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as an August 
2001 Statement of the Case (SOC), and an October 2004 SOC.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the latter SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

The veteran served on active duty in the U.S. Marine Corps 
from September 1969 to July 1970.

On October 30, 1970, the RO received the veteran's claim for 
service connection for a back disability.

A Request for Physical Examination (VA Form 21-5207), 
completed by a VA Medical Center in January 1971, reflects 
that the veteran failed to report for an orthopedic 
examination scheduled in January 1971.  This form lists the 
veteran's latest address of record.

By a letter to the veteran dated on February 22, 1971, the RO 
in Cleveland, Ohio informed him that his claim was denied 
since he failed to report for his scheduled examination.  
This letter was addressed to the veteran's latest address of 
record.  The veteran did not respond to this letter, and did 
not appeal this decision.

On June 20, 1997, the RO received the veteran's claim for 
service connection for a back disability.  He submitted birth 
certificates for two of his sons.

In September 1997, the RO denied service connection for a low 
back disability, based on a reopened claim.  The veteran 
appealed this decision, and in a February 2001 rating 
decision, the RO granted service connection for a low back 
disability (status post discectomy and fusion of the 
lumbosacral spine), rated 40 percent disabling, and effective 
June 20, 1997.

In a March 2001 rating decision, the RO assigned a 60 percent 
rating for the service-connected low back disability, 
effective June 20, 1997.

On March 30, 2001, the RO received the veteran's claim for a 
TDIU rating.  He said he had been too disabled to work since 
August 1993.  He reported that he had three sons, born in 
1976, 1979, and 1983.

In a rating decision dated April 17, 2001, the RO granted a 
TDIU rating, effective June 20, 1997, and awarded basic 
eligibility for Dependents' Educational Assistance, effective 
April 17, 2001.

By a statement dated in June 2001, the veteran essentially 
asserted that an earlier effective date should be assigned 
for the grant of service connection for a low back 
disability, since his original claim was dated in 1970, and 
since his low back disability was aggravated by military 
service.  The veteran reiterated his assertions in subsequent 
statements.

By a statement dated in June 2001, the veteran essentially 
asserted that an earlier effective date should be assigned 
for the grant of Dependents' Educational Assistance, since he 
had been unable to help his children get an education since 
separation from service due to his service-connected low back 
disability.

By statements dated in July 2001 and September 2001, the 
veteran asserted that he never received notice to report for 
an examination in 1971, and never received the RO's February 
1971 letter denying his claim for service connection for a 
low back disability.

At a December 2002 Travel Board hearing, the veteran 
essentially reiterated many of his assertions.

In an April 2004 rating decision, the RO established service 
connection for depression secondary to a service-connected 
back disability, effective September 23, 2002.

In a September 2004 rating decision, the RO granted service 
connection for paraparesis of the lower extremities, rated 
100 percent disabling, effective July 10, 2004.

Analysis

Earlier Effective Date for Service Connection for a Low Back 
Disability 

The veteran's original claim for service connection for a low 
back disability was previously denied by the RO in a February 
1971 rating decision.  The veteran was notified of this 
decision by a letter dated on February 22, 1971, and he did 
not appeal.

The veteran alleges that he never received notice to report 
for a VA examination in conjunction with his October 1970 
claim, and never received the RO's February 1971 notification 
letter regarding the denial of his claim for service 
connection for a low back disability.

The evidence reflects that the VAMC, which scheduled and 
notified the veteran of his January 1971 VA examination, had 
the veteran's correct address, and that the RO's February 
1971 letter was addressed to the veteran's correct address.  
There is no evidence that either notice was returned as 
undeliverable. 

Although the veteran claims he did not receive the February 
1971 notice letter, the law requires only that the VA mail a 
notice, and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  The veteran's mere 
statement that he never received the February 1971 notice 
letter, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity.  Id.  Accordingly, the Board finds that the 
veteran was provided notice of the rating decision at issue.  

As the veteran did not appeal the RO's February 1971 
decision, the decision became final, with the exception that 
the claim could be reopened if new and material evidence were 
submitted.  38 U.S.C.A. §§ 5108, 7105.

The veteran's application to reopen a previously denied claim 
for service connection for a low back disability was received 
by the RO on June 20, 1997.  In a September 1997 rating 
decision, the RO apparently determined that new and material 
evidence had been submitted to reopen the claim, but then 
denied the claim for service connection for a low back 
disability.  Thereafter, in a February 2001 rating decision, 
the RO granted service connection for a low back disability, 
effective June 20, 1997.  

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of VA receipt of the reopened claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).

The veteran apparently believes that service connection for a 
low back disability should be established from the time he 
left service in 1970.  But given the rules concerning 
finality of decisions, and effective dates for service 
connection based on reopened claims supported by new and 
material evidence, such is not possible.  The effective date 
assigned by the RO, June 20, 1997, is the date of VA receipt 
of the application to reopen the claim with new and material 
evidence.  No earlier effective date is permitted by law.

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date for service connection for a low back 
disability must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Earlier Effective Date for a TDIU Rating

The veteran contends that an earlier effective date should be 
assigned for his TDIU rating.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability or 
disabilities.  38 C.F.R. § 4.16.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In the instant case, there was no informal or formal claim 
for a TDIU rating until the formal claim filed on March 30, 
2001.  The Board notes that the veteran's TDIU rating has 
been in effect since June 20, 1997, the effective date of his 
award of service connection for a low back disability, his 
first service-connected disability.  Stated in another way, 
the veteran had no service-connected disabilities prior to 
June 20, 1997.  

As a TDIU rating is based on unemployability due to service-
connected disabilities, and as the veteran had no service-
connected disabilities until June 20, 1997, an earlier 
effective date prior to June 20, 1997 is not warranted for 
the veteran's TDIU rating, since service-connected 
disabilities did not prevent substantially gainful employment 
prior to June 20, 1997.  38 C.F.R. § 4.16.  The law, not the 
evidence, is dispositive of the outcome of this case. As a 
matter of law, there is no entitlement to an effective date 
prior to June 20, 1997 for the TDIU rating.  Thus, the claim 
for an earlier effective date must be denied.  Sabonis, 
supra.

Earlier Effective Date for Basic Eligibility for Dependents' 
Educational Assistance 

The veteran contends that an earlier effective date should be 
assigned for basic eligibility for Chapter 35 DEA benefits.  

Subject to various provisions, a child of a person who has a 
total disability permanent in nature resulting from a 
service-connected disability is entitled to receive 
educational assistance.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.  Once a dependent is eligible for 
dependents' educational assistance, he still needs to file a 
claim for such assistance.  Governing statutes and 
regulations provide limitations as to the period of 
eligibility, as well as the duration of the educational 
assistance.  38 U.S.C.A. §§ 3511, 3512; 38 C.F.R. §§ 21.3040, 
21.3041.

On March 30, 2001, the RO received the veteran's claim for a 
TDIU rating.  In an April 2001 rating decision, the veteran 
was awarded a TDIU rating, effective from June 20, 1997 (and 
the RO found the total rating to be permanent in nature as of 
that date).  In its April 2001 decision, the RO established 
basic eligibility for Chapter 35 DEA benefits, effective from 
April 17, 2001, based on his permanent and total service-
connected disability.  The veteran was notified of this award 
by a letter dated on April 19, 2001.  Subsequent rating 
decisions reflect that the RO adjusted the effective date for 
basic eligibility for DEA benefits to June 20, 1997.

The effective date of the veteran's permanent and total 
disability rating is June 20, 1997.  His dependents were not 
eligible for DEA benefits prior to the effective date of his 
award of a permanent and total disability rating.  
38 U.S.C.A. §§ 3501, 3510.  Hence, the proper effective date 
for the establishment of basic eligibility for DEA benefits 
can be no earlier than June 20, 1997.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no legal basis for an effective date 
earlier than June 20, 1997 for the establishment of basic 
eligibility for DEA benefits.

ORDER

An effective date earlier than June 20, 1997, for an award of 
service connection for a low back disability, is denied.

An effective date earlier than June 20, 1997, for an award of 
a TDIU rating, is denied.

An effective date earlier than June 20, 1997 for the 
establishment of basic eligibility for DEA benefits is 
denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


